            Case 3:20-mc-93008-MGM Document 4 Filed 06/08/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                        MC Case No.     20mc93008-MGM
       v.

JOHN MICHAEL RATHBUN,

                       Defendant.

                 ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

                                           June 8, 2020

MASTROIANNI, D.J.

       Upon consideration of the Government’s motion seeking an order of continuance and

excludable delay, the Court finds as follows:

       1.       On March 13, 2020, the Court entered an Order Concerning Grand Jury Proceedings,

in the matter of In re: Coronavirus Public Emergency, General 20-3.      The Order provided that,

because of the Coronavirus/Covid-19 public health emergency, all regularly scheduled Grand Jury

proceedings in the District of Massachusetts were continued to April 27, 2020.

       2.       On March 30, 2020, the Court entered a Supplemental Order Concerning Grand Jury

Proceedings, in the matter of In re: Coronavirus Public Emergency, General Order 20-4. The Order

extended the period during which all regularly scheduled Grand Jury proceedings were continued to

May 29, 2020.

       10.      On April 15, 2020, the defendant John Michael Rathbun (the “defendant”) was

arrested and charged by Complaint. (D.1). The defendant is detained. (D.12-13). On May 1, 2020,

following a preliminary hearing, the Court found probable cause that the defendant committed the

crimes charged in the Complaint. (D.24).

                                                4
        Case 3:20-mc-93008-MGM Document 4 Filed 06/08/20 Page 2 of 2



        3.      No Grand Jury proceedings are scheduled before June 2, 2020, which is the first date

that a grand jury is currently scheduled to be in session after the expiration of the Court’s Orders.

        4.      As a result of the Court’s Orders, the Government will be unable to seek an Indictment

in any of the above listed cases earlier than June 2, 2020.

        5.      Accordingly, the ends of justice served by granting the requested continuance for all

of the cases listed above, and excluding the time period from April 15, 2020 through and including

June 2, 2020 from the speedy trial clock, outweigh the best interests of the public and the defendant

in a speedy trial pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections

5(b)(7)(B) and 5(c)(1)(A) of the Plan for Prompt Disposition of Criminal Cases for the United

States District Court for the District of Massachusetts (effective December 2008).

        Accordingly, the Court hereby grants the Government’s motion and ORDERS that, pursuant

to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the

Plan for Prompt Disposition of Criminal Cases, the period from April 15, 2020 through and including

June 2, 2020 is excluded from the speedy trial clock and from the time within which an indictment or

information must be filed in this case.

        Nothing in this Order prohibits the defendant from seeking further review of any pending

detention order.


                                          _________________________________________
                                          MARK G. MASTROIANNI
                                          UNITED STATES DISTRICT JUGE




                                                  5
